Citation Nr: 1025004	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities.  

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to December 1948, 
January 1951 to September 1953, and from July 1959 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2006 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In March 2006, the Veteran underwent a VA examination which 
addressed his peripheral neuropathy of the lower extremities.  
The examiner rendered a relevant opinion consisting of the 
following two sentences:  "Has findings of bilateral lower 
extremity peripheral neuropathy, not related to any of the 
established conditions.  The etiology of the nerve disease is 
unknown."  This opinion is too conclusory to be considered 
adequate in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (an expert opinion consisting of facts and 
conclusion without rationale is to be afforded no probative 
value); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007) (conclusory medical opinions do not provide sufficient 
information for the Board to make an informed decision).  

Of record is a great deal of evidence relevant to the etiology of 
the Veteran's peripheral neuropathy of his lower extremities.  
That evidence includes inservice treatment for the Veteran's low 
back in service (1959) as well as post service treatment for his 
low back and radiculopathy, and treatment of his peripheral 
neuropathy.  There are also post service statements from VA 
clinicians and from private clinicians regarding the possible 
etiology of his neurological symptoms of the lower extremities.  
These include statements as to causation by exposure to Agent 
Orange.  For example, in an April 2010 letter, "D.J.A.", M.D. 
stated that the Veteran's "history of agent orange exposure may 
have been a contributing factor with regard to the peripheral 
neuropathy."  Also noted by the Board is that the Veteran has 
multiple service connected disabilities, including injury to his 
lower extremities; service connection is also in place for 
arthritis of the thoracolumbar spine.  

Hence, the Board finds that an adequate examination must be 
afforded the Veteran in order to determine whether service 
connection is warranted for peripheral neuropathy of the lower 
extremities.  

The Veteran's claim for automobile and adaptive equipment, or for 
adaptive equipment only, depends to a large extent on whether his 
lower extremity peripheral neuropathy had onset during service or 
was caused by his service.  In a March 2008 letter, a VA 
physician stated that the Veteran has loss of useful movement of 
his feet in addition to his loss of feeling in his feet and that 
this is the equivalent of loss of use of his feet.  During the 
hearing before the undersigned the Veteran explained that his 
loss of sensation prevents him from feeling the accelerator and 
brake pedals; hence his claim for adaptive equipment.  Therefore, 
his claim for automobile and adaptive equipment, or for adaptive 
equipment only, cannot be decided until there is sufficient 
evidence to determine whether service connection is warranted for 
the Veteran's peripheral neuropathy of the lower extremities.  

Finally, during the April 2010 hearing, the Veteran's 
representative expressed concern as to whether all of the 
Veteran's post service treatment records from Fitzsimmons Army 
Medical Center, Evans Medical Center at Fort Carson, and Fort Sam 
Houston Medical Center were obtained.  On remand, the Veteran 
should be asked to either submit any records not previously 
submitted or to submit authorization forms so that VA can assist 
him in obtaining any such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a letter requesting 
that he submit records of treatment at 
Fitzsimmons Army Medical Center, Evans 
Medical Center at Fort Carson, and Fort Sam 
Houston medical facilities.  Provide him 
with VA FORM 21-4142s, ask him to complete 
the forms, and inform him that VA will 
assist him in obtaining evidence from these 
facilities, or the facilities that hold 
records of these facilities, if any, if he 
so desires.  Associate any obtained or 
submitted records with the claims file.  If 
records are requested but not obtained, 
associate with the claims file documention 
of the efforts to obtain the records and 
provide the Veteran with written notice in 
accordance with 38 C.F.R. § 3.159(e).  

2.  After completing the above, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of his 
peripheral neuropathy of the lower 
extremities.  Provide the examiner with a 
copy of this remand and the claims file.  

The examiner must explain the basis for any 
and all opinions rendered.  That is, a 
complete rationale is necessary; conclusory 
statements do not constitute an adequate 
examination.  The examiner is asked to 
carefully review the claims file including 
the numerous references to Agent Orange as 
a cause of the Veteran's peripheral 
neuropathy.  The examiner is asked to 
address the following:  

(a)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's peripheral neuropathy of 
the lower extremities was caused by 
exposure to Agent Orange.  It is presumed 
that the Veteran was exposed to Agent 
Orange during service.  Of note is that the 
Board is asking for an opinion as to 
causation; a mere statement as to what 
diseases are or are not on the VA 
regulation list of diseases presumed to 
have been caused by exposure to Agent 
Orange is not a sufficient rationale for 
any conclusion.  

(b)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's peripheral neuropathy of 
the lower extremities had onset during his 
active service or is otherwise caused by 
his service.  

(c)  Whether it is as least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's peripheral neuropathy of 
the lower extremities is caused by or 
aggravated by any of his service connected 
disabilities.  The term 'aggravation' in 
this context means that the peripheral 
neuropathy is permanently worsened beyond 
its natural progression by one or more of 
the Veteran's service connected 
disabilities.  

3.  After completion of the above and any 
other indicated development, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought is not granted, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


